DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1). 

disposable around at least one part of a body of an animal (see fig 1), wherein the collar body extends between a first end (end at 50, see fig 2) of the collar body and a second end (end at 40, see fig 2) of the collar body, wherein the collar body comprises at least one fastening element, wherein a first part of the at least one fastening element (50, see fig 2) is comprised in a first portion of the collar body, wherein a second part (40, see fig 2) of the at least one fastening element is comprised in a second portion of the collar body, wherein the first part of the at least one fastening element is configured to be fastened to the second part of the at least one fastening element for attaching the first portion to the second portion, wherein the collar body forms a loop based on the attaching of the first portion to the second portion (see fig 1), wherein the collar body comprises an inner surface (20) and an outer surface (30)  
wherein the collar body comprises at least one material (primarily silicone, can be made of rubber, plastic, mesh, leather or others, see para 0015) wherein the at least one material provides comfort to the at least one part of the body of the animal (see para 0018), wherein the collar body does not comprise a component configured to be attached to a leash (see figs 1-3, no ring/loop for leash attachment). 
	Roberts et al fails to teach and at least one identification tag assembly coupled with the collar body, wherein the at least one identification tag assembly comprises: a panel comprising a viewing portion, wherein the panel is peripherally attached in at least one part to the outer surface forming an interior space and an opening; and at least one identification tag removably disposed in the interior space through the opening, wherein at least one portion of the at least one identification tag juxtaposes the viewing portion, wherein the at least one portion is viewable through the viewing portion.
	Kadell teaches and at least one identification tag assembly (tag housing 104) coupled with the collar body, wherein the at least one identification tag assembly comprises: a panel (housing body 112) comprising a viewing portion, wherein the panel is peripherally attached in at least one part to the outer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roberts et al with the tag assembly of Kadell in order to have a removable tag assembly that allows for interchanging of tags to allow the owner to provide up to date information and a viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.

	Regarding claim 2, the modified reference teaches the undercollar of claim 1. 
	The modified reference fails to teach wherein the panel comprises a cutaway, wherein the cutaway forms the viewing portion, wherein the at least one portion of the at least one identification tag is viewable through the cutaway.
	Kadell teaches wherein the panel comprises a cutaway, wherein the cutaway forms the viewing portion, wherein the at least one portion of the at least one identification tag is viewable through the cutaway (see fig 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the tag assembly of Kadell in order to have a removable tag assembly with a viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.

	Regarding claim 3, the modified reference teaches the undercollar of claim 1. 

	Kadell teaches wherein the panel comprises a transparent portion forming the viewing portion, wherein the transparent portion comprises at least one transparent material (transparent cover 114, see para 0020).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the tag assembly of Kadell in order to have a removable tag assembly with a transparent viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.

	Regarding claim 4, the modified reference teaches the undercollar of claim 1 and Roberts et al further teaches wherein the at least one material comprises at least one of at least one stretchable material, at least one flexible material (flexible silicone, see para 0015) and at least one soft material,
wherein the at least one of the at least one stretchable material, the at least one flexible material, and the at least one soft material provides comfort to the at least one part of the body of the animal (see para 0018).

	Regarding claim 8, the modified reference teaches the undercollar of claim 1 and Roberts et al further teaches wherein the first part of the at least one fastening element is configured to be detachably fastened to the second part of the at least one fastening element for detachably attaching the first portion to the second portion (see figs 1 and 2).

.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) as applied to claim 1 and further in view of Walter (US 6082308 A). 
Regarding claim 5, the modified reference teaches the undercollar of claim 1.
The modified reference fails to teach wherein the collar body is configurable for interfacing with 
a collar disposable around the at least one part of the body of the animal, wherein the collar comprises a first component configured to be attached to the leash, wherein the outer surface interacts with an inner collar surface of the collar based on the interfacing, wherein the collar body is configured for absorbing at least one action receivable on the outer surface of the collar body from the collar,
wherein the absorbing of the at least one action provides comfort to the at least one part of the body of the animal.
Walter teaches wherein the collar body is configurable for interfacing with a collar disposable 
around the at least one part of the body of the animal (see figs 10a, 10b and 11), wherein the collar comprises a first component configured to be attached to the leash (64, see fig 10b), wherein the outer surface interacts with an inner collar surface of the collar based on the interfacing (see fig 11), wherein the collar body is configured for absorbing at least one action receivable on the outer surface of the collar body from the collar (collar receives pulling action in configuration seen in fig 1), wherein the absorbing of the at least one action provides comfort to the at least one part of the body of the animal (outer member 62 transmits force to padded portion which distributes load, see col 8, lines 30-62).


	Regarding claim 6, the modified reference teaches the undercollar of claim 5 and Walter further teaches wherein the outer surface attaches with the inner collar surface based on the interfacing (see figs 10B and 11), wherein the collar body is configured for preventing a contact between the collar and the at least one part of the body of the animal (see fig 11), wherein the preventing of the contact provides comfort to the at least one part of the body of the animal (inner collar portion includes padding portion 54, see fig 11). 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) as applied to claim 1 and further in view of Holt (CA 2810033 A1).
Regarding claim 7, the modified reference teaches the undercollar of claim 1.
The modified reference fails to teach wherein the collar body comprises at least one reflective 
portion, wherein the at least one reflective portion comprises at least one reflective material, wherein the at least one reflective portion is configured for making the collar body visible by reflecting light.
	Holt teaches wherein the collar body comprises at least one reflective portion (reflective surface on top of strap 11, page 7, lines 4-9), wherein the at least one reflective portion comprises at least one reflective material (reflective surface on top of strap 11, page 7, lines 4-9) wherein the at least one reflective portion is configured for making the collar body visible by reflecting light.


Regarding claim 11, the modified reference teaches the undercollar of claim 1.
The modified reference fails to teach further comprising at least one adjusting mechanism coupled with the collar body, wherein the at least one adjusting mechanism is configured for foldably extending at least one portion of the collar body based on at least one action receivable by the at least one adjusting mechanism, wherein the at least one adjusting mechanism is configured for modifying a length of the collar body defined between the first end and the second end based on the foldably extending.
Holt teaches further comprising at least one adjusting mechanism coupled with the collar body (strap adjuster 18), wherein the at least one adjusting mechanism is configured for foldably extending at least one portion of the collar body based on at least one action receivable by the at least one adjusting mechanism (strap adjuster 18, see page 4, lines 15-26), wherein the at least one adjusting mechanism is configured for modifying a length of the collar body defined between the first end and the second end based on the foldably extending (strap adjuster 18, see page 4, lines 15-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the adjustment mechanism of Holt in order to ensure the collar fits well and is therefore more comfortable for the animal. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) as applied to claim 1 above and further in view of Jurgens (US 20170280681 A1). 
Regarding claim 10, the modified reference teaches the undercollar of claim 1 and Roberts et al further teaches wherein the at least one fastening element comprises an attachment mechanism (40 and 50), wherein the attachment mechanism comprises at least one male stud (40) and at least one female stud (50), wherein the female stud is configured for removably receiving the male stud (40 and 50, see fig 1), wherein a male stud of the at least one male stud forms a hook (40) and a female stud of the at least one female stud forms a loop (50), wherein the first end is configured to be detachably attached to the second end based on the removably receiving (see figs 1 and 2). 
	The studs of Roberts et al comprise a snap and a snap receiver which would require a hook or edge on the male stud, however, if for any reason applicant disagrees, then Jurgens teaches studs coupled with snap caps (snap caps 206, see fig 2 and para 0052 and 0053).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the attachment mechanism of Jurgens in order to provide a strong attachment that will not easily break apart to ensure the collar stays on the dog. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) as applied to claim 1 and further in view of Gang (KR 200480351 Y1) and Kennett (US 20130186962 A1).
Regarding claim 12, the modified reference teaches the undercollar of claim 1 and Kadell further 
teaches wherein the at least one identification tag comprises a first identification tag (see figs 1 and 5).  
The modified reference fails to teach wherein the first identification tag comprises at least one 
identifier, wherein the at least one identifier is non human-readable, wherein the at least one identifier is unique to the first identification tag, wherein a device is configurable for: interfacing with the first identification tag; receiving the at least one identifier from the first identification tag based on the 
	Gang teaches wherein the first identification tag comprises at least one identifier (600),
wherein the at least one identifier is non human-readable (QR code on 600), wherein the at least one identifier is unique to the first identification tag (identify information on QR code, page 4, para 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to use a non-human readable identifier such as a QR code to allow the bystander to access more contact and emergency information than fits on a normal sized dog tag.
	Kennett teaches wherein a device (mobile phone) is configurable for: interfacing with the first identification tag; receiving the at least one identifier from the first identification tag based on the interfacing (mobile phone equipped with software to facilitate communication/analysis, para 0047), retrieving at least one information based on the at least one identifier; and presenting the at least one information based on the retrieving (mobile phone equipped with software to facilitate communication/analysis, para 0047).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a device able to read the identifier as the majority of the population carries cellphones that are able to read QR codes – this would make it easy and accessible for any bystander to read the identifier and provide assistance returning the animal to their owner.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) in further view of Holt (CA 2810033 A1).
Regarding claim 13, Roberts et al teaches an undercollar for an animal comprising: a collar body 

wherein the collar body comprises at least one material (primarily silicone, can be made of rubber, plastic, mesh, leather or others, see para 0015) wherein the at least one material provides comfort to the at least one part of the body of the animal (see para 0018), wherein the collar body does not comprise a component configured to be attached to a leash (see figs 1-3, no ring/loop for leash attachment).
	Roberts et al fails to teach at least one identification tag assembly coupled with the collar body, wherein the at least one identification tag assembly comprises: a panel comprising a viewing portion, wherein the panel is peripherally attached in at least one part to the outer surface forming an interior space and an opening; and at least one identification tag removably disposed in the interior space through the opening, wherein at least one portion of the at least one identification tag juxtaposes the viewing portion, wherein the at least one portion is viewable through the viewing portion; and at least one adjusting mechanism coupled with the collar body, wherein the at least one adjusting mechanism is configured for foldably extending at least one portion of the collar body based on at least one action receivable by the at least one adjusting mechanism, wherein the at least one adjusting mechanism is 
	Kadell teaches and at least one identification tag assembly (tag housing 104) coupled with the collar body, wherein the at least one identification tag assembly comprises: a panel (housing body 112) comprising a viewing portion, wherein the panel is peripherally attached in at least one part to the outer surface (housing 104 affixed to collar 102) forming an interior space and an opening (see fig 5)
and at least one identification tag removably disposed in the interior space through the opening (opening made by hook and loop fastener 116 that can open or close housing body 112, see para 0021)
wherein at least one portion of the at least one identification tag juxtaposes the viewing portion, wherein the at least one portion is viewable through the viewing portion (see fig 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roberts et al with the tag assembly of Kadell in order to have a removable tag assembly that allows for interchanging of tags to allow the owner to provide up to date information and a viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.
	Holt teaches at least one adjusting mechanism coupled with the collar body (strap adjuster 18), wherein the at least one adjusting mechanism is configured for foldably extending at least one portion of the collar body based on at least one action receivable by the at least one adjusting mechanism (strap adjuster 18, see page 4, lines 15-26), wherein the at least one adjusting mechanism is configured for modifying a length of the collar body defined between the first end and the second end based on the foldably extending (strap adjuster 18, see page 4, lines 15-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roberts et al with the strap adjuster of Holt to allow for further adjustments and a more customized and therefore more comfortable fit for the dog.

	Regarding claim 14, the modified reference teaches the undercollar of claim 13.
	The modified reference fails to teach wherein the panel comprises a cutaway, wherein the cutaway forms the viewing portion, wherein the at least one portion of the at least one identification tag is viewable through the cutaway.
	Kadell teaches wherein the panel comprises a cutaway, wherein the cutaway forms the viewing portion, wherein the at least one portion of the at least one identification tag is viewable through the cutaway (see fig 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the tag assembly of Kadell in order to have a removable tag assembly with a viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.

	Regarding claim 15, the modified reference teaches the undercollar of claim 13.
	The modified reference fails to teach wherein the panel comprises a transparent portion forming the viewing portion, wherein the transparent portion comprises at least one transparent material.
	Kadell teaches the panel comprises a transparent portion forming the viewing portion, wherein the transparent portion comprises at least one transparent material (transparent cover 114, see para 0020).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the tag assembly of Kadell in order to have a removable tag assembly with a transparent viewing window to ensure the tags are visible to bystanders in the event the animal becomes lost to ensure they are returned to their owner.

	Regarding claim 16, the modified reference teaches the undercollar of claim 13 and Roberts et al further teaches wherein the at least one material comprises at least one of at least one stretchable material, at least one flexible material (flexible silicone, see para  and at least one soft material,
wherein the at least one of the at least one stretchable material, the at least one flexible material, and the at least one soft material provides comfort to the at least one part of the body of the animal (see para 0018). 

	Regarding claim 17, the modified reference teaches the undercollar of claim 13.
	The modified reference fails to teach wherein the collar body comprises at least one reflective portion, wherein the at least one reflective portion comprises at least one reflective material wherein the at least one reflective portion is configured for making the collar body visible by reflecting light.
	Holt teaches wherein the collar body comprises at least one reflective portion (reflective surface on top of strap 11, page 7, lines 4-9), wherein the at least one reflective portion comprises at least one reflective material (reflective surface on top of strap 11, page 7, lines 4-9) wherein the at least one reflective portion is configured for making the collar body visible by reflecting light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with an adjustment mechanism in order to ensure the collar fits well and is therefore more comfortable for the animal.

	Regarding claim 18, the modified reference teaches the undercollar of claim 13, and Roberts et al further teaches wherein the first part of the at least one fastening element is configured to be detachably fastened to the second part of the at least one fastening element for detachably attaching the first portion to the second portion (see figs 1 and 2).

	Regarding claim 19, the modified reference teaches the undercollar of claim 13 and Roberts et al further teaches wherein the first part of the at least one fastening element is configured to be fixedly fastened to the second part of the at least one fastening element for fixedly attaching the first portion to the second portion (see figs 1 and 2).
	 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20130042821 A1) in view of Kadell (US 20170215387 A1) in further view of Holt (CA 2810033 A1)) as applied to claim 13 above and further in view of Jurgens (US 20170280681 A1). 
	Regarding claim 20, the modified reference teaches the undercollar of claim 13 and Roberts et al further teaches wherein the at least one fastening element comprises an attachment mechanism (40 and 50), wherein the attachment mechanism comprises at least one male stud (40) and at least one female stud (50), wherein the female stud is configured for removably receiving the male stud (40 and 50, see fig 1), wherein a male stud of the at least one male stud forms a hook (40) and a female stud of the at least one female stud forms a loop (50), wherein the first end is configured to be detachably attached to the second end based on the removably receiving (see figs 1 and 2). 
	The studs of Roberts et al comprise a snap and a snap receiver which would require a hook or edge on the male stud, however, if for any reason applicant disagrees, then Jurgens teaches studs coupled with snap caps (snap caps 206, see fig 2 and para 0052 and 0053).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the attachment mechanism of Jurgens in order to provide a strong attachment that will not easily break apart to ensure the collar stays on the dog. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they pertain to pet undercollars or collars. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642